Citation Nr: 0639569	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  95-19 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a left knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to a disability rating in excess of 30 
percent for service-connected psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from June 1976 to October 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas.

The Board notes that the claim of entitlement to service 
connection for a left knee disorder had been previously 
denied by the RO in January 1994.  The RO appears to have 
addressed the issue as an original claim.  However, the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal despite the RO's action.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue 
is captioned as above. 

This matter was previously before the Board in September 2003 
and May 2006, wherein it was remanded for additional 
development.  The case is now returned to the Board for 
appellate review.

In May 2006, the veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided while at 
the RO.  A transcript of the hearing has been associated with 
the veteran's claims folder.

The issues of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for a left knee disorder and entitlement to a 
disability rating in excess of 30 percent for service-
connected psoriasis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's low back disorder is not related to his active 
service, nor was it  manifested within any applicable 
presumptive period.


CONCLUSION OF LAW

The criteria for entitlement to service connection for low 
back disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his service connection claim.  The RO sent the 
veteran letters in January 2002, May 2005, and June 2006, in 
which he was informed of what was required to substantiate 
his claims and of his and VA's respective duties, i.e., that 
VA would attempt to get any additional records that he 
identified as being helpful to his claim.  He was also asked 
to submit evidence and/or information, which would include 
that in his possession, to the RO.

Since the veteran's claim for service connection for a low 
back disorder was denied by the RO and is also being denied 
by the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to those issues.  See the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was provided with VA examinations in October 1999, August 
2002, and October 2004.  The examinations were thorough in 
nature, based upon a review of the veteran's entire claims 
folder, and provided relevant findings that are deemed to be 
more than adequate.  Under such circumstances, there is no 
duty to provide another examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Service Connection For A Low Back Disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service entrance examination report dated in 
June 1976 shows that it was noted that the veteran had mild 
lordosis prior to his entrance into service.  However, the 
veteran's service medical records are negative of any reports 
of or treatment for a low back disorder during his period of 
active service, to include the aggravation of any pre-
existing disorder.

The veteran's separation report of medical examination dated 
in September 1977 shows that upon clinical evaluation, his 
spine and other musculoskeletal systems were normal.  The 
veteran noted that he considered himself to be in normal 
health.

Subsequent to service, VA outpatient treatment records dated 
from September 1992 to February 1995 reveal intermittent 
treatment for reported low back pain.

A VA spine examination report dated in October 1999 shows 
that the examiner's review of the veteran's service medical 
records revealed no evidence of a lumbar spine injury.  The 
veteran had undergone a VA magnetic resonance imaging (MRI) 
study of the lumber spine in June 1999 which had revealed 
degenerative disc disease at L5-S1 due to the fact that he 
had been dehydrated.  There was no evidence of a herniated 
disc or of spinal stenosis.  There was no significant disc 
bulging other than some degenerative changes at L5-S1.  The 
diagnosis was mild degenerative lumbar disc disease at L5-S1 
by MRI, with no clinical evidence of radiculopathy.  The 
examiner opined that there was no evidence that a lumbar 
spine injury occurred while the veteran was serving on active 
duty.  It was noted that the veteran clearly indicated that 
he was in good health at the time of his early hardship 
discharge in 1977.  The diagnosis of degenerative lumbar disc 
disease was said to be related to his age.

VA outpatient treatment records dated from April 2001 to 
December 2001 show  that the veteran underwent intermittent 
treatment for reported low back pain.

A VA spine examination report dated in August 2002 shows that 
the veteran reported injuring his back in service when 
stepping in a hole in 1976.  He added that he had been 
treated at his local treatment facility following the injury 
and had received symptomatic care with improvement.  He 
described a progressive increase in symptoms since that time.  
The diagnosis was degenerative disc disease of the 
lumbosacral spine.  It was noted that there was no evidence 
of psoriatic arthritis on examination.

A VA joints examination report dated in October 2004 shows a 
diagnostic impression of some degenerative change of L5-S1, 
with no evidence of herniated nucleus pulposus, spinal 
stenosis, or significant disc bulging.  The diagnosis was 
degenerative disc disease of the lumbosacral spine.

VA outpatient treatment record dated from January 2002 to 
January 2005 reveal intermittent treatment for chronic low 
back pain.  

During his September 2006 Travel Board hearing, the veteran 
asserted that he injured his low back during service when he 
twisted it while doing back-packing drills.  He indicated 
that he sought treatment at the base dispensary wherein he 
was given pain medication.  He added that he had been limited 
to light duty for about six weeks.  He indicated that he had 
been treated at private medical facilities for his low back 
following his discharge from service, but that his efforts to 
obtain medical records therefrom had been unsuccessful.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
low back disorder.  The evidence of record fails to establish 
that the veteran had symptoms associated with a low back 
disorder during service, and there is no competent medical 
evidence suggestive of a linkage between the veteran's 
current low back disorders and any incident of military 
service.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

Following service, it is not until September 1992 that there 
is any evidence of a low back disorder.  This first evidence 
of a low back disorder is not until approximately fifteen 
(15) years following separation from service.  The prolonged 
period without medical complaint and the amount of time that 
elapsed since service is considered evidence against the 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Moreover, there is no evidence that the veteran has 
been diagnosed with arthritis within one year following his 
separation from service, for which presumptive service 
connection would have been available.

The October 1999 VA spine examination report shows that the 
examiner concluded  that there was no evidence of a low back 
injury during service; that the veteran had indicated at 
separation in 1977 that he had been in good health; and that 
his current back disorder was related to his age.  This 
opinion is definitive as it is based upon examination of the 
veteran and a complete review of his claims folder.  It is, 
therefore, found to carry probative weight.  Prejean v. West, 
13 Vet. App. 444, 448-9 (2000); Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-
340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

The Board has considered the veteran's statements and 
testimony in support of his claim that he has a low back 
disorder as a result of his service.  The veteran is 
certainly competent to describe the extent of his current 
symptomatology, however, there is no evidence that he 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Absent evidence of in-service occurrence or aggravation of a 
disease or injury, coupled with medical evidence of a current 
disability; and medical evidence of a nexus between an in-
service injury or disease and the current disability, 
entitlement to service connection cannot be awarded.  As 
there is no medical evidence of in-service occurrence or 
aggravation of a low back disorder, or a nexus between a 
currently diagnosed low back disorder and service, service 
connection is not warranted.  See Hickson, 12 Vet. App. at 
253; see also Pond, 12 Vet App. at 346.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disorder.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a low back disorder.  See Gilbert, 1 Vet. 
App. at 53.


ORDER

Entitlement to service connection for a low back disorder is 
denied.


REMAND

The veteran is seeking to reopen his claim of entitlement to 
service connection for a left knee disorder; this claim were 
last finally denied in a January 1994 rating decision.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), it was held that 
VA's duty to notify a claimant seeking to reopen a claim 
included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  It was further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.


Although notification letters dated in January 2002, January 
2005, and June 2006, were issued in this matter, they do not 
comply with the Kent ruling.

With respect to the claim for an increased disability rating 
for psoriasis, a VA outpatient treatment record dated in July 
1999 shows that the veteran was reported to have more skin 
lesions of the face as a result of his psoriasis.  He was 
most recently afforded a VA examination of his skin in June 
2002, which provided minimal objective findings.  It was 
noted that the extent of his disorder involved the arms, 
legs, and trunk, with the psoriasis covering about 30 percent 
of his body.  It was also noted that he had been using 
topical medications.  The examiner, however, did not address 
any findings associated with lesions to the face, or whether 
the topical medications involved corticosteroids or other 
immunosuppressive drugs.  Moreover, during his September 2006 
Travel Board hearing, the veteran reported that his symptoms 
had increased, with 50 to 60 percent of his body being 
affected with lesions.  In view of this, on remand the RO 
should schedule the veteran for another VA skin examination 
to assess the current severity of his psoriasis.

Additionally, during the pendency of the veteran's appeal, 
the diagnostic criteria for evaluating skin disabilities were 
revised, effective August 30, 2002. See 67 Fed. Reg. 49,590- 
99 (July 31, 2002); see also corrections at 67 Fed. Reg. 
58,448 (September 16, 2002) and 67 Fed. Reg. 62,889 (October 
9, 1992). The examiner should be provided with both the 
former and current applicable schedular criteria to be 
considered in conjunction with setting forth his clinical 
findings.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran of what evidence 
would substantiate his petition to 
reopen his claim of entitlement to 
service connection for a left knee 
disorder that was last finally denied 
by the RO in January 1994.

Apart from other requirements 
applicable under the VCAA, comply with 
the Kent ruling and advise the veteran 
of the evidence and information that is 
necessary to reopen the claim and the 
evidence and information that is 
necessary to establish his entitlement 
to the underlying claim for the 
benefits sought by the veteran.  He 
should also be told to provide any 
evidence in his possession pertinent to 
his claims.  38 C.F.R. § 3.159 (2006).

In so doing, the directives of the 
Veterans Benefits Administration must 
be complied with and the veteran must 
be advised of the element or elements 
required to establish service 
connection that were found insufficient 
in the previous denials. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2006).

2.  Such additional development 
action(s) as deemed proper with respect 
to the claim of entitlement to service 
connection for a left knee disorder 
should be undertaken, including 
arranging for any and all appropriate 
VA examinations, and following all 
applicable regulations and directives 
implementing the provisions of the VCAA 
delineating VA's duties regarding 
notice and development.  Upon receipt 
of any VA examination report, a review 
should be conducted to verify that all 
requested opinions have been provided.  
If information is deemed lacking, 
report should be referred to the VA 
examiner for corrections or additions.  
See 38 C.F.R. § 4.2.


3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA skin 
examination.  The claims file, a 
separate copy of this REMAND, and the 
applicable former and current rating 
schedule criteria must be made 
available to and reviewed by the 
clinician in conjunction with the 
examination.  The examiner should 
indicate in the report that the claims 
file was in fact reviewed in 
conjunction with the examination.

The examination should, if possible, be 
conducted during an active stage of the 
veteran's service-connected skin 
disability.

The examiner should describe in detail 
the veteran's psoriasis, including 
extent and location.  Unretouched 
photographs of the affected areas 
should be included with the examination 
report.

The examiner should note whether there 
are any lesions, exfoliation, 
exudation, disfigurement, scarring, 
ulceration, crusting, or itching, and 
if so, to what extent.

The examiner should indicate in 
percentages how much of the entire body 
and how much exposed area, to include 
the face, is affected.  The examiner 
should also indicate whether or not 
there are any systemic or nervous 
manifestations, and whether systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs are 
required, and if so, how often.

The examiner must provide a 
comprehensive report including a 
complete rationale for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the examiner's conclusion.

4.  Thereafter, all of the evidence of 
record should be reviewed and the 
issues re-adjudicated.  If any benefits 
sought on appeal remain denied, the 
veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


